    8:20-cv-00008-JFB-MDN Doc # 72 Filed: 12/08/20 Page 1 of 2 - Page ID # 257



                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA

IRIS KITCHEN,

                          Plaintiff,                                        8:20CV08

         vs.                                                                 ORDER

DEVELOPMENTAL SERVICES OF
NEBRASKA, INC., AUTISM CENTER OF
NEBRASKA, INC., OMNI BEHAVIORAL
HEALTH, and ANGELA MITCHELL,

                          Defendants.

        Plaintiff has filed three documents captioned “Motion for Deposition” (Filing Nos. 67, 68,
and 69). These documents appear to be emails dated December 3, 2020, from Plaintiff to defense
counsel with the subject line “Deposition” and body that says, “Hi, Iris Kitchen would like to set up
a conference call with you, thank you.” It is unclear what relief Plaintiff seeks from the Court in these
documents, but to the extent Plaintiff is asking the Court to compel depositions, the motions are
denied. A party must obtain leave of court to take a deposition if the parties have not yet conferred
as required by Fed. R. Civ. P. 26(f). See Fed. R. Civ. P. 30(a)(2)(A)(“A party must obtain leave of
court . . . if the parties have not stipulated to the deposition and . . . the party seeks to take the
deposition before the time specified in Rule 26(d)”); Fed. R. Civ. P. 26(d)(1)(“A party may not seek
discovery from any source before the parties have conferred as required by Rule 26(f)[.]”); see also
NEGenR 1.3(g)(“[P]arties who proceed pro se are bound by and must comply with all local and
federal procedural rules).” All parties have not yet met and conferred and filed a jointly prepared
report pursuant to Fed. R. Civ. P. 26(f) as required by the Court’s Amended Scheduling Order (Filing
No. 63). Until that joint report is filed, no discovery or depositions, unless stipulated to by the parties,
may take place. Additionally, defaulted defendant Angela Mitchell has filed a motion to set aside
default (Filing No. 64). If that motion is granted and defendant Mitchell files an answer, she will also
need to participate in the Rule 26(f) conference. Accordingly,


        IT IS ORDERED:
        1. Plaintiff’s Motions for Depositions (Filing Nos. 67, 68, and 69) are denied.
        2. The December 14, 2020, deadline for the parties to file a Rule 26(f) Report set in the
               Court’s Amended Scheduling Order (Filing No. 63) is continued, and will be re-set after
8:20-cv-00008-JFB-MDN Doc # 72 Filed: 12/08/20 Page 2 of 2 - Page ID # 258




     the Court’s resolution of the Motion to Set Aside Default (Filing No. 64) filed by
     defendant Angela Mitchell.


  Dated this 8th day of December, 2020.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge




                                          2
